Citation Nr: 1543946	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served in missing status or as a Philippine recognized guerrilla from November 1943 to May 1945 and in the Regular Philippine Army from May 1945 to June 1945.  He died in January 1999 and the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In September 2010, the Board denied service connection for the cause of the Veteran's death and basic eligibility for a survivor's pension.  The appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2011, the Court dismissed the appeal for a survivor's pension and vacated and remanded that portion of the Board decision that denied service connection for the cause of death for action consistent with the terms of a Joint Motion for Partial Remand.  In December 2011 and July 2014, the Board remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.


REMAND

While the Board sincerely regrets the additional delay in this matter, remand is required in order to afford the appellant her due process rights in relation to her claim for service connection for the cause of the Veteran's death.

As noted in the previous Board remand, the appellant's former representative, in a June 2014 statement, pointed out that the appellant had not been properly notified of VA's inability to obtain potentially relevant private treatment records.  In particular, following the RO's attempts, no records were received from private physicians who treated the Veteran at the time of his death.  As pointed out by the appellant's representative, and by the Board, if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, VA will provide the Veteran with notice of that fact.  In particular, the notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) Notice that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2015).  The Board's July 2014 remand required the RO to ensure that VA's duty to notify the appellant of the inability to obtain the private medical records from Dr. J.M. in Buenavista, from Angel Salazar Memorial Hospital in San Jose, and from St. Paul's Hospital in Iloilo City, is met under 38 C.F.R. § 3.159(e) (2015).  

Following the Board's remand, no such notice was provided to the appellant.  The only letter sent to the appellant was one in January 2015, which made no reference to Dr. J.M., Angel Salazar Memorial Hospital or St. Paul's Hospital, and also made no reference to an inability to obtain any records.  The RO seemingly ignored the Board's July 2014 remand directive in this regard.  Because the RO has not undertaken the action required, additional remand is necessary and unavoidable.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that VA's duty to notify the appellant of the inability to obtain the private medical records from Dr. J.M. in Buenavista, from Angel Salazar Memorial Hospital in San Jose, and from St. Paul's Hospital in Iloilo City, is met under 38 C.F.R. § 3.159(e) (2015).  In particular, the RO must (i) notify the appellant of the identity of the records VA was unable to obtain; (ii) provide an explanation of the efforts VA made to obtain the records; (iii) provide a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) notify the appellant that she is ultimately responsible for providing the evidence.  
 
2.  Once the required development is complete to the extent possible, review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated. Readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



